U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5875.13
DATE:
February 20, 2015

Transfer of Inmates to State Agents
For Production on State Writs

/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 527.30 Purpose and scope.
The Bureau of Prisons will consider a request made on behalf of a state or local
court that an inmate be transferred to the physical custody of state or local agents
pursuant to state writ of habeas corpus ad prosequendum or ad testificandum.
The Warden at the institution in which the inmate is confined is authorized to
approve this transfer in accordance with the provisions of this rule.
State or local law enforcement agents may obtain custody of an inmate pursuant to state writs of
habeas corpus ad prosequendum or ad testificandum, if there is no detainer on file from any
jurisdiction in the receiving state.
The Interstate Agreement on Detainers (IAD) was not meant to be the sole means of obtaining an
inmate’s custody for prosecution. Legislative history suggests the IAD was enacted to provide
prisoners with a method of removing detainers lodged against them, not as a means of promoting
prosecution.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

In this Program Statement, Correctional Systems staff are referred to as institution staff.
a. Summary of Changes
Policy Rescinded
P5875.12
Transfer of Inmates to State Agents for Production on State Writs (7/31/03)
■ Eliminated references to Inmate Systems Management and Inmate Systems Officers,
replacing them with Correctional Systems (CS) and Correctional Systems Officer (CSO)
due to decision to consolidate positions in the department.
■ Added use of the Jail and Commitment Corrections System (JACCS) to verify location of
inmates while released under provisions of the IAD or on state writ.
b. Program Objectives. The expected results of this program are:
■ State or local law enforcement agents may be allowed to obtain custody of Federal inmates
for both criminal and civil cases.
■ State or local authorities will agree to provide the same level of security for each inmate in
accordance with Bureau policy.
c. MCC/MDC/FDC/FTC Procedures. Procedures in this PS apply to Metropolitan
Correctional Centers, Metropolitan Detention Centers, Federal Detention Centers, and Federal
Transportation Centers.
d. Contract Facilities. Procedures in this PS also apply to Federal inmates housed at contract
facilities operated by private organizations.
e. Institution Supplement. None required. Should local facilities make any changes outside the
required changes in the national policy or establish any additional local procedures to implement
the national policy, the local Union may invoke to negotiate procedures or appropriate
arrangements.

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

2

2. PROCEDURES
§ 527.31 Procedures.
(a) These procedures apply to state and federal inmates serving sentences in
federal institutions, and shall be followed prior to an inmate’s transfer to state or
local agents other than through the Interstate Agreement on Detainers.
A state or local law enforcement agency may, with the Warden’s approval, obtain an inmate by
means of a writ of habeas corpus ad prosequendum without filing a detainer. Writs from Tribal
Courts are treated in the same manner as writs from a state or local court. Writs from the District
of Columbia Superior Court (civil and criminal) are treated in the same manner as Federal writs
(per the All Writs Act, Title 28 U.S.C. § 1651).
The state is bound by the IAD’s provisions only when a detainer has been filed. If there is no
detainer on file from the jurisdiction where the prisoner is being requested under a writ, but one or
more detainers are on file from other jurisdictions in the same state, then the IAD’s provisions
apply.
Pending arrival at a designated institution, the inmate may be removed via state writ, but not
under the IAD. Refer questionable cases to Regional Counsel.
(b) The Warden shall authorize transfer only when satisfied that the inmate’s
appearance is necessary, that state and local arrangements are satisfactory, that
the safety or other interests of the inmate (such as an imminent parole hearing)
are not seriously jeopardized, and that federal interests, which include those of
the public, will not be interfered with, or harmed. Authorization may not be given
where substantial concern exists over any of these considerations.
The Warden personally reviews and makes a decision on any production request, civil or
criminal, taking particular care with inmates who have either IN or MAXIMUM custody. This
authority may not be delegated below the level of Acting Warden.
The Warden notifies state authorities of any security concerns about a particular inmate regardless
of the inmate’s custody level. The Warden must receive the state authorities’ written agreement
that they will provide the same level of security (number of escorts, restraints, etc.) Bureau policy
requires. See the Program Statement Escorted Trips for more information. Failure of state
authorities to agree to these requirements is grounds for denying the request.
5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

3

When the inmate is a serious custody risk, or when the state refuses to or cannot abide by this PS’s
requirements, these cases are referred first to Regional Counsel for approval. A decision to the
transfer to state agents may be refused in favor of production by the U.S. Marshals Service
(USMS).
(c) The request for transfer of custody to state agents shall be made by the
prosecutor or other authority who acts on behalf of the court and shall be directed
to the Warden of the institution in which the inmate is confined. The request shall
be made by letter. The request shall indicate the need for appearance of the
inmate, name of the court, nature of the action, date of the requested appearance,
name and phone number of the state agency or other organization with
responsibility for transporting the inmate, the name and location where the inmate
will be confined during legal proceedings, and anticipated date of return. For civil
cases, the request shall also indicate the reason that production on writ is
necessary and some other alternative is not available. The applying authority
shall provide either at the time of application or with the agent assuming custody,
a statement signed by an authorized official that state or local officials with
custody will provide for the safekeeping, custody, and care of the inmate, will
assume full responsibility for that custody, and will return the inmate to Bureau of
Prisons’ custody promptly on conclusion of the inmate’s appearance in the state
or local proceedings for which the writ is issued.
Prosecutors are encouraged to use the IAD/State Writ – Prosecutor’s Certification (BP-A0565)
when requesting custody of an inmate, as it contains all information necessary for transfer.
However, if the writ, or letter accompanying the writ, contains all required information, it may be
accepted after appropriate verification is made.
If the request for transfer of custody to state agents concerns a Witness Security inmate, forward it
to the Inmate Monitoring Section, Central Office.
(d) A certified copy of the writ (one with the Seal of the Court) must be received
at the institution prior to release of the inmate. Institution staff shall verify the
authenticity of the writ.
Verification is obtained by telephoning the Clerk of the Court that issued the writ.
Verification is noted on the writ to include:

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

4

■
■
■
■
■

Name of verifying court official.
His/her title.
Phone number.
Bureau staff member’s name and title.
Date.

The Court’s seal may be electronic or manual.
(e) Institution staff shall maintain contact with the state or local law enforcement
agency with responsibility for transfer of the inmate to determine the exact date
and time for transfer of custody. If the inmate is awaiting federal trial or has
federal civil proceedings pending, staff must clear the transfer through the U.S.
Attorney.
(f) Institution staff shall determine from the state or local agency the names of
the agents assuming custody. Staff must carefully examine the credentials of the
agents assuming custody. In any doubtful case, verification should be sought.
Verification is obtained by phoning the state agency. When a private carrier or contractor is
transporting the inmate for the state, institution staff may request in advance the names of
individuals who will assume custody.
(g) Transfers in civil cases pursuant to a writ of habeas corpus ad testificandum
must be cleared through both the Regional Counsel and the Warden. Transfer
ordinarily shall be recommended only if the case is substantial, where testimony
cannot be obtained through alternative means such as depositions or
interrogatories, and where security arrangements permit. Postponement of the
production until after the inmate’s release from federal custody will always be
considered, particularly if release is within twelve months.
The Warden must obtain Regional Counsel’s clearance before releasing an inmate on a state civil
writ. It is recommended that Regional Counsel be used for all contacts and discussions with
attorneys or court officials, or with respect to legal considerations affecting the production
decision. There is no presumption that an inmate must be released in state civil cases.
Regional Counsel, before notifying the Warden that the release is recommended, consults with
the U.S. Attorney from the district in which the inmate was prosecuted to ensure there are no

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

5

facts about the inmate, bearing on the decision to authorize transfer, which are not known to
Bureau staff.
(h) Release of inmates classified as Central Inmate Monitoring Cases requires
review with and/or coordination by appropriate authorities in accordance with the
provisions of 28 CFR part 524, subpart F.
28 CFR part 524, subpart F, refers to the Program Statement Central Inmate Monitoring
System.
3. RELEASE PROCEDURES
CS staff follow the procedures in the Program Statement Correctional Systems Manual for
releasing inmates on writ. Also refer to the Program Statement Escorted Trips for information
regarding escorts and security levels. The Release Authorization (BP-A0392) serves as the
receipt of the official taking custody of an inmate released on writ. The receiving state agent’s
name must be obtained on the Release Authorization.
CS staff present and explain the IAD/State Writ – Acknowledgment form (BP-A0567) to the
inmate before release on state writ. If the inmate is released improperly to the community by local
authorities, or improperly transferred to a non-Federal facility or agency while on state writ, this
form requires the inmate to call the person designated on the BP-A0567 immediately (collect or
through any other communication system available), or upon the release or transfer.
CS staff have the inmate sign the BP-A0567 before release to state agents. If the inmate
refuses to sign, staff advise him/her of the form’s contents and document the refusal to sign. The
Warden designates the contact person to be listed on the BP-A0567.
CS staff provide a copy of the BP-A0567 to the Control Center and Operations Lieutenant. This
form provides the basis for accepting an inmate’s collect call. If the inmate is released to the
community improperly, the contact person instructs him/her to surrender to the nearest USMS
Office.
Information that must be given to the state agent to accompany the inmate is contained in the
Program Statement Receiving and Discharge Manual.

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

6

Inmates released on writ remain in custody and are returned to the sending institution when court
proceedings are completed. At 60 calendar day intervals, CS staff will contact custodial authorities
to determine the inmate’s status.
Document all contacts in the Inmate Remand or Judgment & Commitment File. Each institution
documents the:
■ Date.
■ Phone number.
■
■
■
■

Name of person contacted.
Inmate’s current location.
Inmate’s current status.
Name of staff member making contact.

If the inmate is housed in a Federal institution, SENTRY may be used to verify his/her custody.
CS staff document where the inmate is currently housed and that the information was verified by
SENTRY. Upon the inmate’s return to the parent institution, this documentation may be
discarded. See the Correctional Systems Manual for more information.
JACCS may be used to verify the necessary information for an inmate housed with the District of
Columbia Department of Corrections. CS staff note the date, institution where the inmate is
currently housed, and that the information was verified by JACCS, with documentation
discarded once the inmate is returned to the institution at the discretion of the local manager.
4. ASSISTANCE
Refer questions on these procedures to the Correctional Programs Branch, Central Office:
202-307-0222.
5. AGENCY ACA ACCREDITATION PROVISIONS
■ Standards for Adult Correctional Institutions, 4th Edition: None.
■ Performance -Based Standards for Adult Local Detention Facilities, 4th Edition: None.
■ Standards for Administration of Correctional Agencies, 2nd Edition: 2-CO-4B-02.

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

7

REFERENCES
Program Statements
P5180.05
Central Inmate Monitoring System (12/31/07)
P5538.06
Escorted Trips (08/29/14)
P5800.12
Receiving and Discharge Manual (8/12/14)
P5800.15
Correctional Systems Manual (1/1/09)
Federal Regulations
Federal Regulations cited in this Program Statement are contained in 28 CFR 527.30-31.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

5875.13

2/20/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

8

